Citation Nr: 0114137	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-00 868	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 25, 1966, to 
August 1, 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in June 1998 by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 1999, the 
case was transferred to the Cleveland, Ohio, RO.


REMAND

A review of the file reveals that, although the veteran 
initially requested a hearing before the Board, he later 
indicated through his representative that he actually had 
wanted a RO hearing before a Decision Review Officer (DRO).  
Consequently, the previously scheduled Board hearing has been 
canceled, and the case must now be returned to the RO for the 
scheduling of a DRO hearing.

In so doing, the RO should consider the recently enacted 
Veterans Claims Assistance Act of 2000, which was signed in 
to law by the President on November 9, 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides for notice 
and assistance to claimants under certain circumstances.  
(Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).)

The Board also notes that the RO has denied the veteran's 
claim for pension primarily because the impairments having 
the most significant effect on his ability to work resulted 
from injuries sustained in a September 1997 motor vehicle 
accident, an incident which the RO has attributed to the 
veteran's own willful misconduct.  It was found that the 
veteran's drinking of intoxicating beverages had led to the 
accident.

"'Willful misconduct' means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum)... (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death."  38 C.F.R. § 3.1(n) (2000).  As 
far as the drinking of alcoholic beverage is concerned, the 
simple drinking of such beverage is not of itself willful 
misconduct.  However, "[i]f, in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct."  38 C.F.R. § 3.301(c)(2) 
(2000).  

In the veteran's case, he has made several statements 
regarding the events surrounding the accident in question.  
In an April 1998 statement, he indicated that he was driving 
to pick up a girlfriend when the accident occurred.  However, 
in his January 1999 substantive appeal, he indicated that he 
was never behind the wheel of the automobile.  He reported 
that he was in the passenger seat when the driver left the 
automobile.  He explained that the automobile then took off 
and he tried to climb over the console to take control of the 
car, but to no avail.  Such circumstances, if believed, raise 
a question about the proximate cause of the accident.  
(Proximate and immediate cause suggests the very act that 
causes disability--one that is nearest in both time and 
space.)  Consequently, the veteran should be allowed 
opportunity to obtain additional evidence regarding the 
circumstances of the accident, including statements from 
those who had first-hand knowledge of the events, such as the 
friend who may have been driving.  Such evidentiary 
development would be consistent with the duty to assist as 
defined by the Veterans Claims Assistance Act of 2000.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any records 
not already of record that may be 
relevant to his claim.  He should also be 
told that statements from lay witnesses, 
such as the individual who may have been 
driving the automobile before it crashed, 
would be helpful.

2.  The veteran should then be scheduled 
for a RO hearing before a DRO, and a 
transcript of the hearing should be 
associated with the claims file.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  If a permanent and 
total disability rating for pension 
purposes is not awarded, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


